DETAILED ACTION
This office action is in response to applicant’s filing dated May 4, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-21 is/are pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising: (a) a nonsteroidal anti-inflammatory drug (NSAID); (b) a histone deacetylase (HDAC) inhibitor; and (c) an angiotensin converting enzyme (ACE) inhibitor in the reply filed on May 4, 2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Applicant’s election without traverse of a formulation species comprising: (a) a nonsteroidal anti-inflammatory drug (NSAID), ketorolac; (b) a histone deacetylase (HDAC) inhibitor, suberoylanilide hydroxamic acid (SAHA); (c) an angiotensin converting enzyme (ACE) inhibitor, enalapril; and (d) an additional component, a water-soluble vitamin, ascorbic acid in the reply filed on May 4, 2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Claims 1-20 are presently under examination as they relate to the elected species: a formulation species comprising: (a) ketorolac; (b) suberoylanilide hydroxamic acid (SAHA); (c) enalapril; and (d) ascorbic acid.

Priority
The present application claims benefit of US Provisional Application No. 62/930,811  filed on November 5, 2019.  The effective filing date of the instant application is November 5, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the phrase, “An composition comprising:”  This phrase is grammatically incorrect.  It should be written as “A composition comprising:.”
Appropriate correction is required.	

Drawings
Acknowledgement is made of the drawings received on November 5, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 8-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2007/0078083 A1).
Regarding claim 1, Barlow teaches compositions comprising HDac inhibitory agents and one or more other neurogenic agents [0013]; wherein the neurogenic agent minimizes clinical side effects seen with administration of the agent to a subject and is a neurogenic sensitizing agent [0090].  Barlow further teaches an embodiment wherein the HDac inhibitory agent is combined with a neurogenic sensitizing agent, wherein the neurogenic sensitizing agent is an inhibitor of an angiotensin converting enzyme (ACE) including enalapril [0246]. Barlow teaches the neurogenic sensitizing agent may be a non-steroidal anti-inflammatory drug (NSAID) including ketorolac [0293].
While the reference may not be anticipatory insofar as one must select enalapril from various ACE inhibitor compounds  and ketorolac from various NSAIDs as taught in Barlow, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected enalapril from the list of ACE inhibitor compounds and ketorolac from the list of NSAIDs taught to be useful for stimulating neurogenesis to arrive at a combination comprising an HDac inhibitor, an ACE inhibitor, and an NSAID.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of ACE inhibitor compounds and NSAIDs individually and alternatively as equally useful in a combination with an HDac inhibitor for use in a method of stimulating or increasing neurogenesis.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  

Regarding claims 4 and 5, Barlow teaches concentrations of HDac inhibitory agents used are those below about 50 µM [0189].  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  


Regarding claims 8 and 9, Barlow teaches the neurogenic sensitizing agent may be a non-steroidal anti-inflammatory drug (NSAID) including ketorolac [0293].

Regarding claims 10-12, Barlow teaches in some embodiments the HDac inhibitor is a compound bearing a hydroxamic acid group, such as suberoylanilide hydroxamic acid (SAHA) [0101].

Regarding claims 13 and 14, Barlow teaches an embodiment wherein the HDac inhibitory agent is combined with a neurogenic sensitizing agent, wherein the neurogenic sensitizing agent is an inhibitor of an angiotensin converting enzyme (ACE) including enalapril [0246].

Regarding claims 15 and 17, Barlow teaches an embodiment wherein the HDac inhibitor agent is combined with an antioxidant [0331], wherein the antioxidant is vitamin C (Ascorbic acid) [0332].

Regarding claim 18, regarding the limitation wherein the composition inhibits a cyclooxygenase-2 (COX2), a matrix metallopeptidase (MMP), an inducible nitric oxide synthase (iNOS), myofibroblast formation, neovascularization or a combination of any thereof,” such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination to inhibit a cyclooxygenase-2 (COX2), a matrix metallopeptidase (MMP), an inducible nitric oxide synthase (iNOS), myofibroblast formation, and/or neovascularization), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.

Regarding claim 20, Barlow teaches the combination of HDac inhibitor and neurogenic agent is in the form of compositions that include at least one pharmaceutically acceptable excipient preferably pharmaceutical carriers chosen based upon the intended mode of administration [0131]. 
Taken together, all this would result in the composition of claims 1, 4, 5, 8-15, 17, 18, and 20 with a reasonable expectation of success.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2007/0078083 A1) as applied to claims 1, 4, 5, 8-15, 17, 18, and 20 above, and further in view of Allergan® (ACULAR® Prescribing information, Allergen, Inc, 2012).
Barlow teaches all the limitations of claims 2 and 3 (see above 103 rejection), except the amounts of NSAIDs of instant claims 2 and 3.  However, Barlow teaches the compositions can be administered into the eye [0142].
Moreover, Allergan® teaches an ophthalmic solution comprising ketorolac wherein the composition comprises 5 m/ml ketorolac or 0.5% ketorolac solution.  It would have been prima facie obvious to utilize the amounts of ketorolac taught by Allergan® as a starting point for optimizing the amount of ketorolac for a composition comprising SAHA, enalapril, and ketorolac for administration to the eye since the prior art teaches these amounts are used in compositions for administration of ketorolac to the eye and because dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the composition of claims 2 and 3 with a reasonable expectation of success.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2007/0078083 A1) as applied to claims 1, 4, 5, 8-15, 17, 18, and 20 above, and further in view of Loftsson et al (Acta Ophthalmologica, 2010; 88:337-341).
Barlow teaches all the limitations of claims 6 and 7 (see above 103 rejection), except the amounts of enalapril/ACE inhibitor of instant claims 6 and 7.  However, Barlow teaches the compositions can be administered into the eye [0142].  Moreover, Barlow teaches dosages of compounds administered in combination with a neurogenesis modulating HDac inhibitor can be, e.g., a dosage within the range of pharmacological dosages established in humans, or a dosage that is a fraction of the established human dosage, e.g., 70%, 50%, 30%, 10%, or less than the established human dosage [0193].  
Loftsson teaches an eyedrop formulation comprising 1% enalapril (Abstract); enalapril has a molecular weight of 376.5 (Table 1); which is equivalent to about 26.5 mM solution.  It would have been prima facie obvious to utilize the amounts of neurogenic compound suggested by Barlow and amounts of enalapril taught by Loftsson as a starting point for optimizing the amount of enalapril for a composition comprising SAHA, enalapril, and ketorolac since Barlow teaches the disclosed composition can be administered to the eye and Loftsson teaches a composition comprising enalapril for administration to the eye.  Moreover, dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the composition of claims 6 and 7 with a reasonable expectation of success.



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2007/0078083 A1) as applied to claims 1, 4, 5, 8-15, 17, 18, and 20 above, and further in view of Pinza et al (WO 03/077905 A1).
Barlow teaches all the limitations of claims 16 (see above 103 rejection), except the amounts of water-soluble vitamin, vitamin C, of instant claim 16.  However, Barlow teaches the compositions can be administered into the eye [0142].  Moreover, Pinza teaches an ophthalmic  pharmaceutical composition comprising 0.1-20 mg/ml of L-ascorbic acid (claims 1 and 5), an amount of 20 mg/ml is equivalent to about 2% L-ascorbic acid.   
It would have been prima facie obvious to utilize the amounts of L-ascorbic acid taught by Pinza as a starting point for optimizing the amount of ascorbic acid for formulating a composition comprising SAHA, enalapril, ketorolac, and ascorbic acid for administration to the eye since the prior art teaches these amounts are used in compositions for administration of ascorbic acid to the eye and because dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the composition of claim 16 with a reasonable expectation of success.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 2007/0078083 A1) as applied to claims 1, 4, 5, 8-15, 17, 18, and 20 above, and further in view of Allergan® (ACULAR® Prescribing information, Allergen, Inc, 2012); Loftsson et al (Acta Ophthalmologica, 2010; 88:337-341); and Pinza et al (WO 03/077905 A1).
Regarding claim 19, Barlow teaches concentrations of HDac inhibitory agents used are those below about 50 µM [0189].  An amount that renders the instantly claimed SAHA obvious.  Barlow further teaches dosages of compounds administered in combination with a neurogenesis modulating HDac inhibitor can be, e.g., a dosage within the range of pharmacological dosages established in humans, or a dosage that is a fraction of the established human dosage, e.g., 70%, 50%, 30%, 10%, or less than the established human dosage [0193].  Moreover, Barlow teaches the compositions can be administered into the eye [0142].  Barlow does not explicitly teach the amounts of ketorolac, enalapril, and ascorbic acid of instant claims 19.  
However, Allergan® teaches an ophthalmic solution comprising ketorolac wherein the composition comprises 5 m/ml ketorolac or 0.5% ketorolac solution. 
Loftsson teaches an eyedrop formulation comprising 1% enalapril (Abstract); enalapril has a molecular weight of 376.5 (Table 1); which is equivalent to about 26.5 mM solution.
Pinza teaches an ophthalmic  pharmaceutical composition comprising 0.1-20 mg/ml of L-ascorbic acid (claims 1 and 5), an amount of 20 mg/ml is equivalent to about 2% L-ascorbic acid. 
It would have been prima facie obvious to utilize the amounts of ketorolac taught by Allergan®; the amounts of neurogenic compound suggested by Barlow and amounts of enalapril taught by Loftsson; and the amounts of L-ascorbic acid taught by Pinza  as a starting point for optimizing the amount of ketorolac, enalapril and ascorbic acid for formulating a composition comprising SAHA, enalapril, ketorolac, and ascorbic acid for administration to the eye since the prior art teaches these amounts are used in compositions for administration of these agents to the eye and because dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the composition of claim 19 with a reasonable expectation of success.

Conclusion
	Claims 1-20 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628